DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12 and 20 in the reply filed on 11/11/2022 is acknowledged.  The traversal is on the ground(s) that the present application is a continuation of an international application and unity of invention practice does not apply.  This is found persuasive, however, Claims 1-20 of the national application filed under 35 USC 111(a) are still subject to restriction practice under 37 CFR 1.141-1.146.
The present application contains claims directed to the following patentably distinct species:
Species I. Providing an assisting aiming service in a case that a viewing-angle adjustment operation is detected, as defined in Fig. 3 and pages 7-24 of the specification; and
Species II.  Obtaining a target region corresponding to an aiming point in a case that a virtual scene is detected to switch from a first display mode to a second display mode, as defined in Fig. 10 and pages 29-37 of the specification.
The species are independent or distinct because they do not overlap in scope, are not obvious variants of each other based on the current record, and are either not capable of use together or can have a materially different design, mode of operation, function or effect. Specifically, Species I relates to detecting a viewing-angle adjustment operation and displaying a target virtual scene based on target rotation speed of the viewing angle. In contrast, Species II relates to detecting a virtual scene is switching from a first display mode to a second display mode and displaying a target virtual scene based on the target rotation direction and the target rotation angle of the viewing angle.  In addition, these species are not obvious variants of each other based on the current record.
In each case, the species can have a materially different design, mode of operation, function and/or effect. For example, Species I is directed to a materially different method of operation (detecting a viewing-angle adjustment operation) compared to detecting a virtual scene switching from a first display mode to a second display mode of Species II.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jo et al. (US 2015/0031421 A1) (henceforth, “Jo”).
Regarding claims 1 and 20, Jo teaches a virtual scene display method and electronic device comprising:
one or more processors (e.g., player terminal 100a including a processor in Para. 34);
one or more memories, the one or more memories storing instructions, the instructions being loaded and executed by the one or more processors (e.g., player terminal including hardware/software performing the execution of a program in Para. 32-34) to perform:
obtaining an adsorption region of a target virtual object (e.g., a basic identification range indication 510 in Fig. 5) in response to detection of a viewing-angle adjustment operation (e.g., input information including an aim, movement of a visual field of a player character and the basic identification range displayed on the display of each of the player terminals may be moved in response to a manipulation of the player under the progress of the game in Para. 33, Para. 39, Para. 57, and Para. 66);
obtaining, with circuitry of an electronic device, in response to a determination that an aiming point is located in the adsorption region of the target virtual object (e.g., determining whether an enemy character exists within a basic identification range of a current location in Para. 58), a target rotation speed of a viewing angle of a virtual scene (e.g., S412, wherein, automatic tracking may be performed, in which the aiming point is automatically moved based on movement of the automatic tracking object within the basic identification range in Para. 62) according to a location of the aiming point (S410), a location of the target virtual object (S408), and the viewing-angle adjustment operation (S404); and
displaying a target virtual scene based on the target rotation speed of the viewing angle (Para. 62).
Regarding claim 2, Jo teaches obtaining a first rotation speed of the viewing angle of the virtual scene according to the viewing-angle adjustment operation; obtaining a second rotation speed of the viewing angle of the virtual scene according to the location of the aiming point and the location of the target virtual object; and obtaining the target rotation speed of the viewing angle of the virtual scene based on ai least one of the first rotation speed and the second rotation speed (e.g., automatic tracking and aiming point in Para. 45).
Regarding claim 4, Jo teaches obtaining the second rotation speed of the viewing angle of the virtual scene according to a distance between projections of the target virtual object and the aiming point on a screen; or obtaining the second rotation speed of the viewing angle of the virtual scene according to a distance between the target virtual object and the aiming point in the virtual scene; or obtaining the second rotation speed of the viewing angle of the virtual scene according to an angle between a line connecting a virtual object currently controlled by the electronic device to the target virtual object and a direction of the aiming point (Para. 45).
Regarding claim 5, Jo teaches the second rotation speed is obtained according is the distance between the projections of the target virtual object and the aiming point on the screen and the second rotation speed is in a negative correlation with the distance between the projections of the target virtual object and the aiming point on the screen; or the second rotation speed is obtained according to the distance between the target virtual object and the aiming point in the virtual scene and the second rotation speed is in a negative correlation. with the distance between the target virtual object and the aiming point m the virtual scene; or the second rotation speed is obtained according to the angle between the line connecting the virtual object currently controlled by the electronic device to the target virtual object and the direction of the aiming point and the second rotation speed is in a negative correlation with the angle (Para. 45).
Regarding claim 8, Jo teaches obtaining the second rotation speed of the viewing angle of the virtual scene according to the location of the aiming point, the location of the target virtual object, and an operation direction of the viewing-angle adjustment operation (Para. 62 and Para. 45).
Regarding claim 9, Jo teaches obtaining, in response to a determination that the operation direction of the viewing-angle adjustment operation indicates that the aiming point moves toward the target virtual object, a third rotation speed as the second rotation speed of the viewing angle of the virtual scene according to the location of the aiming point, the location of the target virtual object, and a first parameter; and obtaining, in response to a determination that the operation direction of the viewing-angle adjustment operation indicates that the aiming point moves in a direction away from the target virtual object, a fourth rotation speed as the second rotation speed of the viewing angle of the virtual scene according to the location of the aiming point, the location of the target virtual object, and a second parameter, the fourth rotation speed being less than the third rotation speed (Para. 62 and Para. 45).
Regarding claim 10, Jo teaches obtaining a display made of the virtual scene in response to detecting that the viewing-angle adjustment operation is received; performing, in response to a determination that the virtual scene is in a display made based on an aiming tool, the obtaining the adsorption region of the target virtual object; and obtaining, in response to a determination that the virtual scene is not in the display mode based on the aiming tool, a first rotation speed of the viewing angle of the virtual scene according to the viewing-angle adjustment operation (Para. 62 and Para. 45).
Regarding claim 11, Jo teaches selecting, In response to a determination that the aiming point is located in adsorption regions of a plurality of candidate virtual objects, a candidate virtual object from the plurality of candidate virtual objects as the target virtual object; and performing, based on the selected target virtual object, the obtaining the target rotation speed of the viewing angle of the virtual scene according to the location of the aiming point, the location of the target virtual object, and the viewing-angle adjustment operation (Para. 62 and Para. 45).
Regarding claim 12, Jo teaches selecting the candidate virtual object closest to the aiming point as the target virtual object according to distances between the plurality of candidate virtual objects and the aiming point m the virtual scene (e.g., basic identification range in Para. 20-21 and Para. 41).
Allowable Subject Matter
Claims 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For example, a thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“obtaining, in response to a determination that the aiming point is located in a Siret adsorption sub-region of the target virtual object, a first preset rotation speed of the viewing angle of the virtual scene according to the viewing-angle adjustment operation; obtaining, in response to a determination that the aiming point is located in a second adsorption sub-region of the target virtual object, a second preset rotation speed of the viewing angle of the virtual scene according to the viewing-angle adjustment operation, the second preset rotation speed being less than the first preset rotation speed; and obtaining, in response to a determination that the aiming point is located in a third adsorption sub-region of the target virtual object, a third preset rotation speed of the viewing angle of the virtual scene according to the viewing-angle adjustment operation, the third preset relation speed being less than the first preset rotation speed, and the third preset rotation speed being different from the second preset rotation speed; and wherein the first adsorption sub-region surrounds the second adsorption sub-region, and the second adsorption sub-region surrounds the third adsorption sub-region” (substantially encompassed by dependent claim 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715